Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/069,201 filed on 13 October 2020. The response filed 2 June 2022 amends claim 9, withdraws claims 6-8 and 12, and presents arguments is hereby acknowledged. 	Claims 1-5 and 9-11 are presented for examination.

Response to Arguments
The response filed 2 June 2022 addresses the Drawing objections made on the 2 March 2022 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the reference characters missing from the Drawings, Applicant amended the Spec to remove character “724” and amended FIG 7 to recite device 708. These amendments are found persuasive. Regarding the reference characters missing from the Specification, Applicant amended the specification to recite “500,” “1100,” and “1300.” These amendments are found persuasive. Therefore, all of the Drawing objections are hereby withdrawn.
The response filed 2 June 2022 addresses the Claim objections made on the 2 March 2022 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the typo of Claim 9, Applicant amended the claim. These amendments are found persuasive. Therefore, all of the Claim objections are hereby withdrawn.

Independent Claims 1 and 9
On pages 8-10 of the response filed 2 June 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 2 March 2022 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 8-10, Applicant argues that Borowicz of the Borowicz/Parker system fails to teach or suggest “receiving, via the network, indications of interest for data which is from more than one applications of multiple devices operatively connected to the network, wherein the indications of interest for data comprises filtering criteria corresponding to users.” Applicant argues that “Borowicz does not suggest filtering criteria corresponding to ‘users’ and specifically ‘more than one applications that are provided by the multiple devices.’” Further, Applicant argues that paragraph 0029 of Borowicz implies only one application.  	Examiner respectfully disagrees and finds this argument unpersuasive. The Applicant’s specification does not provide an explicit definition of “applications.” According to MPEP 2111, examiner obliged to give the terms or phrases their broadest reasonable interpretation definition, consistent with the specification, and awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. Paragraph 0042 of Applicant’s specification states “a home appliance application, such as an air conditioner.” As per the Oxford Dictionary, an application, in the computing field, is defined as “a program or piece of software designed and written to fulfill a particular purpose of the user.” Thus, Examiner interprets an application to be any software of a computing device. Borowicz, in paragraphs 0031 and 0034, discuss input forms of multiple mobile devices to teach the “applications” claimed in the receiving limitation. Regarding the argument that Borowicz fails to teach “filtering criteria,” the Applicant’s specification does not provide an explicit definition of “filtering criteria.” At best, paragraph 0055 of Applicant’s specification states “Each user may be associated with a filter that may indicate its filtering criteria to a series of data that may be associated with the resource URI.” Since there are no resource URIs in the claimed invention, Examiner interprets filtering criteria to be any criteria/characteristic that aids in processing/filtering data associated with a user. Borowicz, in paragraphs 0031-0034, discusses receiving data mobility policies, such as rules, conditions, and metrics, that aids in determining an optimal location for data storage for corresponding customers. Examiner interprets these data mobility policies as filtering criteria. Therefore, Examiner finds this argument unpersuasive.
On pages 8-10, Applicant argues that Parker of the Borowicz/Parker system fails to teach or suggest “wherein the method further comprises building a map of data content association relationship as part of the determining of the first device, wherein the map is generated based on whether there is an association between data content of the first and a second device operatively connected to the network.” Applicant argues that “Parker seems to be concerned with network loads in association with device resources rather than ‘building a map of data content association relationship as part of the determining of the first device.’” Further, Applicant argues that paragraph 0044 of Applicant’s application states that the data content association relationship can indicate “the probability that a user would be interested in requesting data content associated with more than one M2M device simultaneously.” 	Examiner respectfully disagrees and finds this argument unpersuasive. The Applicant’s specification does not provide an explicit definition of “data content association relationship.” According to MPEP 2111, examiner obliged to give the terms or phrases their broadest reasonable interpretation definition, consistent with the specification, and awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. At best, paragraph 0044 of Applicant’s application states that the data content association relationship can indicate “the probability that a user would be interested in requesting data content associated with more than one M2M device simultaneously.” However, it is noted that “the probability that a user would be interested in requesting data content associated with more than one M2M device simultaneously” is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For the purpose of this examination, Examiner interprets a “data content association relationship” to mean a relationship that correlates/associates data content. Parker, in paragraphs 0160, 0163, and 0176, discusses generating a topology map that correlates data trends of network resources. Examiner interprets the topology map that correlates data trends of Parker to teach the “data content association relationship” of the claimed invention. Therefore, Examiner finds this argument unpersuasive. 

Dependent Claims 2-5, 10, and 11
On pages 8-10 of the response filed 2 June 2022, Applicant addresses the 35 U.S.C. 103 rejection made on the 2 March 2022 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0246588 A1 to Borowicz et al and in view of US PGPUB 2013/0124712 A1 to Parker.
Regarding Claim 1, Borowicz discloses a method for use by a server connected to a network (FIG. 2A provides for server 202 connected to cloud network 101), wherein the server comprises a processor and memory, and wherein the server further includes computer-executable instructions stored in the memory which, when executed by the processor, perform functions of an interest server in the network (FIG. 2A and 0021 provides for server 202 executing Distribution Application 204), the method comprising:  	receiving, via the network, indications of interest for data which is from more than one applications of multiple devices operatively connected to the network (FIG. 2A, 0031, and 0034 provides for server 202 receiving, via cloud 101, data mobility policies, i.e. indication of interest for data, which is from more than one input/application of multiple devices 230-234 operatively connected to cloud 101), wherein the indications of interest for data comprises filtering criteria corresponding to users (0031 and 0034 provides for wherein the data mobility policies comprise rules, conditions, and metrics, i.e. filtering criteria, corresponding to customers/users); and 	determining, using the received indications, a first device in the network at which to store data from more than one applications that are provided by the multiple devices (FIGs. 2A and 2B, 0028, and 0033-0034 provides for server 202 determining, using the received data mobility policies, an optimal location/a first device in the network at which to position/store the data from more than one input/application of multiple devices). 	Borowicz doesn’t explicitly disclose wherein the method further comprises building a map of data content association relationship as part of the determining of the first device, wherein the map is generated based on whether there is an association between data content of the first and a second device operatively connected to the network. 	Parker, in a similar field of endeavor, discloses building a map of data content association relationship as part of determining of a first device (FIG. 11A, 0160, and 0176 provides for building a topology map that is correlated with current data trends, as part of ascertaining a best location), wherein the map is generated based on whether there is an association between data content of the first and a second device operatively connected to the network (FIG. 1, 0163, and 0176 provides for wherein the topology is generated based on whether there is an association between the data trends of a network resource 140 and another resource 140 connected to network 130). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Parker for building a topology based on correlated data trends. The topology creation of Parker, when implemented with the redistribution strategy of the Borowicz system, will allow one of ordinary skill in the art to generate recommendations for optimal locations by converting the input to a visual implementation. One of ordinary skill in the art would be motivated to utilize the topology creation of Parker with the redistribution strategy of the Borowicz system in order to redistribute the location of data based on its usage. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the topology creation of Parker with the redistribution strategy of the Borowicz system for the desirable purpose of distributing data to its optimal location based on recorded usage in a network.
Regarding Claim 3, the Borowicz/Parker system discloses the method of claim 1, further comprising causing data to be transferred from second device to the first device (Borowicz, FIG. 1 and 0020 provides for causing data to be redistributed from one device in storage layer 108 to another device in storage layer 108).
Regarding Claim 5, the Borowicz/Parker system discloses the method of claim 1, further comprising requesting that a second device transfers the data to the first device (Borowicz, FIG. 1 and 0020 provides for causing data to be redistributed from one device in storage layer 108 to another device in storage layer 108).
Regarding Claim 9, similar rejection where the method of claim 1 teaches the server of claim 9.
Regarding Claim 10, similar rejection where the method of claim 3 teaches the server of claim 10.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the Borowicz/Parker system as applied to claim 1 above, and further in view of US PGPUB 2014/0068180 A1 to Hsieh et al.
Regarding Claim 2, the Borowicz/Parker system discloses the method of claim 1. 	The Borowicz/Parker system doesn’t explicitly disclose further comprising determining a pattern in customers' content request activity history and automatically generating the indicator of interest. 	Hsieh, in a similar field of endeavor, discloses determining a pattern in customers' content request activity history and automatically generating the indicator of interest (0016 and 0033-0035 provides for determining a data access pattern/frequency in the log and automatically generating a cache criterion, such as hot data). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hsieh for describing data based on criteria. The criterion label of Hsieh, when implemented with the redistribution strategy of the Borowicz/Parker system, will allow one of ordinary skill in the art to label and categorize data. One of ordinary skill in the art would be motivated to utilize the criterion label of Hsieh with the redistribution strategy of the Borowicz/Parker system in order to organize data based on its access frequency, i.e. hot data and cold data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the criterion label of Hsieh with the redistribution strategy of the Borowicz/Parker system for the desirable purpose of labeling data based on its access frequency.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Borowicz/Parker system as applied to claims 1 and 9 above, and further in view of US PGPUB 2012/0166538 Al to Son et al.
Regarding Claim 4, the Borowicz/Parker system discloses the method of claim 1. 	The Borowicz/Parker system doesn’t explicitly disclose receiving a request from a customer device to indicate where information is stored and sending an indication to the customer device of the information is stored. 	Son, in a similar field of endeavor, discloses receiving a request from a customer device to indicate where information is stored (FIG. 5, 0060, and 0064 provides for cloud server 101 receiving a searching request from smart display apparatus/customer device where contents/information is stored); and  	sending an indication to the customer device of the information is stored (FIG. 7, 0060-0061, 0066, and 0067 provides for sending a darkening content icon/indication to the smart display apparatus of there the information is stored, wherein a darkening icon 605 indicates that the information is stored in client server 101). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Son for requesting the location of data. The data location resolutions of Son, when implemented with the redistribution strategy of the Borowicz/Parker system, will allow one of ordinary skill in the art to locate data, either in a local device or in a remote device. One of ordinary skill in the art would be motivated to utilize the data location resolutions of Son with the redistribution strategy of the Borowicz/Parker system in order to interface with a customer and communicate the location of their data. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the data location resolutions of Son with the redistribution strategy of the Borowicz/Parker system for the desirable purpose of locating data for a user and providing that information through a visual indicator.
Regarding Claim 11, similar rejection where the method of claim 4 teaches the server of claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2014/0114931 A1 to Cline et al discloses management of location aware assets.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459